DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 8 and 15 have been amended and are hereby entered.
Claims 2, 9 and 16 were cancelled, while claim 21 was added.
Claims 1, 3-8, 10-15 and 17-21 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 
The specification amendments have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments.  
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 8-11, in which independent claims set 1, 8 and 15 and its pending claims recite an abstract idea (Step 1), in where the applicant argues that “the claimed invention does not recite a method of organized human activity, but rather recites patent eligible subject matter” and its pending claims are “not related” and/or are “dissimilar to”/“unlike” the examples listed in the 2019 PEG for the abstract groups of “managing personal relationships or interactions between people” and “commercial or legal interactions”. Thus, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. This is because the pending claims were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, the examiner maintains that claimed invention falls under the abstract idea of "Commercial interactions" or "legal interactions" group (i.e. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) and in the group of “Managing personal relationships or interactions between people” (i.e. social activities, teaching, and following rules or instructions). Because its pending claims are reciting the detection of a “conversation between a first user and one or more users”, “identifying” the users and “determining” their location while “generating” a “proxy identifier” and either “transmitting” their “contact information” or their corresponding “proxy identifier” to the “first user”. Thus, involving the abstract idea groups of “commercial interactions” and the “management of relationships between people” to guarantee successful business relations through effective communication and accurate retrieval of the contact information from the users that were involved in the business conversation with the “first user”.  Although, the pending claims are not directly related to a specific “set [of] rules for playing a dice game, voting, vote verification, and vote submission, assigning hair designs to balance head shape, nor to a series of instructions of how to hedge risk” or to “transaction performance guarantee, processing of an insurance claim, nor tax-free exchanges of real estate”, but, “rather, the present invention merely exchanges contact information at varying levels of privacy” as argued by the applicant on pp. 9-10; however, these are still part of the previously mentioned abstract idea groups and as the applicant points out the “merely exchange of contact information” in the disclosed claims, merely amount to nothing more than an instruction “to apply” the abstract idea using a generic computer and does not render an abstract idea eligible when evaluating Step 2A-Prong 2  (See MPEP 2106.05 (f)). Finally, when analyzing Step 2B and taking into consideration the rest of the additional elements of the pending claims, these fail as there’s no additional elements individually or in combination (one or more non-transitory computer-readable storage media and program instructions; one or more computer-readable storage media, and program instructions (from claims 8 and 15); one or more computer processors; (from claim 15) and a device (from claims 5, 12 and 19)) that can amount significantly more than the judicial exception itself and/or to the inventive concept, for it to be considered an improvement, as well. Therefore, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

 Regarding to the applicant's arguments of rejection under 35 USC § 102 and 103 for the independent claims set 1, 8 and 15 and their dependent claims 3-7, 10-14 and 17 - 21 on pages 11 – 14: The applicant’s arguments regarding these amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection. Please, refer to the Claim Rejections - 35 USC § 103 section for further details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claims 1, 8 and 15 recite that a “proxy identifier is an irreversible and non-transferrable representation of the contact information”, which the terms "irreversible" and "non-transferrable" are rendering the claim indefinite. Firstly, when disclosing a “proxy identifier” being an “irreversible…representation of the contact information”, the examiner further considered the applicant specifications in ¶0040 and ¶0043, to make sense of this term. However, the term is unclear as it might be interpreted under the Broadest Reasonable Interpretation (BRI), as implying that even if the “representation” of the “contact information” is updated by the corresponding second user, then its original state would be “irreversible” when a first user requests it, rendering the claim limitation as indefinite, as it would defeat the purpose of getting contact information that is up to date from other important users requested by the first user. On the other hand, the term “non-transferrable” is contradictive when considered in view of the applicant specifications in ¶0040. Because the user transferability boundaries of the “contact information representation” is not clearly specified and, as it is stated in the specification, a “proxy identifier” is “generated” “for transmission to other participants of the conversation” which means such “transmission” can be considered and interpreted as a way to “transfer” data as well, and therefore, contradicting the term “non-transferrable”. The same inconsistency is presented when the next limitation step (in bold) is disclosed in independent claim set 1, 8 and 15, which is as followed:
generating a proxy identifier corresponding to the conversation based on the location, the first user, and the one or more users, wherein the proxy identifier is an irreversible and non-transferrable representation of the contact information; and 
transmitting one of the proxy identifier and contact information corresponding to the first user to at least one of the one or more users.

This can be interpreted as either the “proxy identifier” or the “contact information” of the “corresponding first user” to be transmitted to more than one user. Once again, implying that it could be “transferrable” by the way of “transmitting” the “contact information” representation to other users, and once again contradicting the term “non-transferrable” in its totality. Therefore, the scope of what is claimed is not clear for these reasons and is considered to be indefinite. For purposes of examination, the examiner notes that the use of the term “proxy” is merely non-descriptive and non-functional language material and the term “proxy identifier” has been interpreted as a “unique identifier such as a string of characters that is a representation of the real contact information of the user” as stated in the applicant specifications in ¶0040. However, due to inconsistencies and indefiniteness in the terms “irreversible” and “non-transferrable” the examiner will interpret this as “irreversible to recover the real information” and only being “valid for that particular user such that it cannot be transmitted to other users effectively”, respectively as stated in ¶0040 as well. Finally, for this last sentence, the term “effectively” is a relative term that also raises indefiniteness as it is not stating what is effective and what is not in terms of “transmission”, meaning the examiner would not consider or put weight on the “non-transferrable” term that describe the “proxy identifier”. 
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 15 is being used as the most representative of the independent claims set 1, 8 and 15. Step 1: the claimed invention falls under statutory categories of a process, an article of manufacture and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
detecting a conversation between a first user and one or more users; 
identifying the one or more users; 
determining a location of the conversation; 
generating a…corresponding to the conversation based on the location, the first user, and the one or more users; wherein the proxy identifier is an irreversible and non-transferrable representation of the contact information; and  
transmitting …contact information corresponding to the first user to at least one of the one or more users.

These limitations, describe a process, an article of manufacture and a machine for extracting and storing user information based on verbal conversations to efficiently automate contact exchanges and process specific conversations selected by the user to improve business and social relations. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing personal relationships or interactions between people, as well as engaging in commercial or legal interactions by evaluating business user’s information to connect and obtain user contact information and conduct networking and marketing or sales efficiently, respectively. As disclosed in the specification, this invention provides novel mechanisms to take verbal conversation and, without intervention by the user, store it as persistent records, thus enabling fully automated contact exchange, granular selection of which conversations should result in contact exchange, and extensible automation for social networking. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of one or more non-transitory computer-readable storage media and program instructions; one or more computer-readable storage media, and program instructions (from claims 8 and 15); one or more computer processors; (from claim 15) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 5, 12 and 19, they recite the additional element(s) of a device which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The(se) claim(s) is/are directed to an abstract idea.

Step 2B: For claims 1, 8 and 15, these claims recite the additional elements: one or more non-transitory computer-readable storage media and program instructions; one or more computer-readable storage media, and program instructions (from claims 8 and 15); one or more computer processors; (from claim 15) and a device (from claims 5, 12 and 19) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 3-7, 10-14 and 17 - 21, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 4/11/18, 6/13/20 – 7/14, 18 and 21: further describes the abstract idea of having a proxy identifier based on “purpose to share the contact information” and user contact is based on “biometric” information such as a “voiceprint” which are an directed to “managing personal relationships or interactions between people”, as well as “engaging in commercial or legal interactions” by evaluating business user’s information to connect and obtain user contact information and conduct networking and marketing or sales efficiently. 
Claims 3, 10 and 17: further describes the abstract idea of receiving and transmitting the user contact information based on one or more rules that indicate “when and where to “share and transmit” the contact information instead of the proxy identifier” with one or more users which further contributes to evaluating business information of a user to advance and “engage in commercial interactions”. 
Claims 5, 12 and 19: further narrows the abstract idea with the disclosed user location information which is based on GPS data and in where was this respective conversation held, once again, contributing to the abstract idea of “engaging in commercial interactions”. 

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 


Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 8, 12-14 and 15, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (U.S. Pub No. 20200342083 A1).
Regarding claims 1, 8 and 15: 
A computer-implemented method for social networking, the method comprising: (claim 1)
A computer program product for social networking, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: (claim 8)
A computer system for social networking, the system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: (claim 15)
This claim set is represented by claim 15
Goldstein teaches:
detecting a conversation between a first user and one or more users; (“the Voice-ID network system of FIG. 1 by way of the voice ID App 103 and the other mobile devices 107 can capture multiple voices from multiple talkers within vicinity of a mobile device or over a social network, and present an indication of the identity of some or all of the multiple talkers, including but not limited to, a name, background or contact information of the talkers. This extends to events comprising multi-call, multi-conference, video call, group call, multiple person events, speaking engagements or interactive video, and presenting identification of all identified parties participating in the event.” ¶0054; Fig 1 (103); Fig 3 (302)) Examiner note: Under BRI, the “Voice-ID network system” or “voice ID app 103” is executing this limitation step, as stated above. 
identifying the one or more users; (“The voice ID App 103 then compares the voice sample of the at least one talker with the voice prints of the profiles for the established connections in the voice print identifier database 101 to determine a match to an identified talker. Upon detecting a voice sample match to a voice print, the voice ID App 103 responds with at least a portion of the profile of the identified talker.” ¶0054; Fig 1 (103); Fig 3 (302)) 
generating a proxy identifier corresponding to the conversation based on the location, the first user, and the one or more users, wherein the proxy identifier is an irreversible and non-transferrable representation of the contact information; and (“Being in a conference room, a meeting, a tradeshow, a reception or party, the VOICE-ID application may pick up on the surrounding voices, or ambient sounds containing spoken utterances, and provide information about social contacts in near-real-time. Individuals whose voices are captured in near proximity to a device (having a microphone) who are registered subscribers to the VOICE-ID application that have an existing voice print or profile on the Voice ID database will obviously provide a quick result in being identified. Individuals whose voices are capture in near proximity to the device who are unregistered may or may not be recognized. If it is a new voice that is captured, a temporary identifier can be given and some limited form of tracking can be done with the new voice and the associated talker.” ¶0059; Fig 1 (103); Fig 3 (303 and 304)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the use of the term “proxy” is merely non-descriptive and non-functional language material and the term “proxy identifier” has been interpreted as a “unique identifier such as a string of characters that is a representation of the real contact information of the user” as stated in the applicant specifications in ¶0040. Thus, the generation of a proxy identifier corresponding to a conversation is being interpreted as the retrieval of the “voice print or profile on the Voice ID database” already generated upon the user’s registration (See ¶0047 for the “creation of a voice print identifiers” on registered users) and/or the “temporary identifier” given to a “new voice” or unrecognized user. Also, refer to ¶0032-33 to learn more about information details contained in “voiceprints”, which includes “a unique device identifier”, a “device specific information” and the user profile includes their “name, address, identification number, handwriting, etc.”, which can be interpreted as the “string of characters” of the “representation” of the user’s “real contact information”. As for the terms “irreversible” and “non-transferrable”, the examiner had considered them to not have any weight, due to rendering indefiniteness (See 112(b) rejection section). Finally, refer to ¶0055 for “talker specific information” provided by the “Voice-ID network” and to ¶0058 for user “secure access” and its privacy settings details.
transmitting one of the proxy identifier and contact information corresponding to the first user to at least one of the one or more users. (“By way of the Voice-ID network system of FIG. 1, the convergence of social media interactivity and the ability of speaker identification/verification systems offers a unique capability to deliver talker specific information to the listener in many situations. This information can be delivered via visual display, on a cell phone, computer notebook or pad, or computer, or via audio link with particularly informative speech phrases or other identifiers. (In fact, information might be delivered with tactile displays such as back-mounted or hand mounted transformational displays). The information can be of two types: 1) For any person involved in the discussion, one might ask to receive the name, location, phone number, and any other available personal information about that person during the discussion…2) for any person involved in the discussion, if his or her personal information is not available, one might display an indicator that indicates that he or she is speaking “again”, that is, that he or she has been heard before, and that this person can be identified as to when they spoke, what they said, where they spoke, or other helpful information about this person's interchange.” ¶0055; Fig 1 (103); Fig 3 (304 and 305)) Examiner note: Under BRI, the transmitting step has been interpreted as the delivery of “talker specific information” (e.g. “the name, location, phone number, and any other available personal information about that person”) as “visual display, audio link or other identifiers” (Also, see ¶0060). The examiner takes official notice that an “identifier”, which is a “numeric or alphanumeric string that is associated with a single entity within a given system” can also be interpreted as a “username or user ID” to “trace information back to a specific user or entity” (per techtarget.com, 2019, please find reference attached). Finally, refer to ¶0049-51 for more details and example situations in this prior art.

Regarding claims 5, 12 and 19: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Goldstein further teaches:
wherein determining the location of the conversation is based on GPS data of a device corresponding to the first user. (“In another case a user may register on-line at a particular date for a speaking forum, and when the user attends the forum for the event, and upon initiating a voice capture of an unknown person speaking at the event, the voice ID App 103 checks the users GPS location to corroborate that the user is indeed at the registered event, and then accesses social media to further corroborate that the event is taking place and upon so requests an attendee list from the registration, it then narrows down the searching to prioritize established social media connections determined between the user and registered guests on the list.” ¶0053; Fig 1 (103 and 104)) Examiner note: Also, refer to ¶0052 for more location details captured with a GPS system. 

Regarding claims 6, 13 and 20: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Goldstein further teaches:
wherein identifying the one or more users is based on biometric data. (“The social media application can register one or more users on a social media platform with login information during a social media session, acquire a voice sample at any time of the social media session or a continuation of the social media session, associate the login information and the voice sample in a profile for each of the one or more users, and store the profile as a voice print in the voice print identifier database, where the social media application identifies at least one talker from an interfacing of the social media platform with the voice print identifier database. In some embodiments, the profile includes one among a name, email address, identification number, IP address, vehicle registration plate number, driver's license number, biometric data” ¶0069; Fig 1 (103 and 104) Fig 3 (301))Examiner note: Also, refer to ¶0005 and ¶0058 for more details on biometric data and ¶0033 for profile information.

Regarding claims 7 and 14: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claims 6 and 13.
Goldstein further teaches:
wherein the biometric data is a voiceprint. (“the VOICE-ID database is encrypted and access is secured via state of the art access methods. In addition to the voice ID, the profile data for an individual may contain a password, the MAC address of the device used for the voice recording along with its Near field communication (NFC) data, Wi-Fi, IP address, device unique address, physical hardwired location, GPS, Caller ID, Fingerprint, Face Print, as well as any form of multimodal biometric identification (MBI) data.” ¶0058; Fig 1 (103 and 104) Fig 3 (301)) Examiner note: Under BRI, the biometric data is being interpreted as being part of the “profile data” (refer to ¶0033), which also includes a “voiceprint” that further defines the “VOICE-ID” as stated in ¶0032. 

Regarding claim 21: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claim 20.
Goldstein further teaches:
The computer system of claim 20, wherein the biometric data is a voiceprint. (“The Voice IDs stored in the voice identifier database 101 are also referred to as voice prints or voiceprints. The voiceprint is an efficient distillation of the speech of a talker which contains information about his or her identity, but which does not necessarily contain information about the content of the speech used to make the voiceprint. The voice prints include 1) a voice sample, for example, a spoken utterance, or phrases, digitally captured and stored on media, 2) a profile associated with the voice sample (described below) and optionally 3) device specific information, for example, a global positioning system (GPS) location, a Wi-Fi network, a MAC address, an IP address, and a unique device identifier, such as provided by the mobile device running the voice ID App 103.” ¶0032; Fig 1 (100, 103, 109 and 101)) Examiner note: Also, refer to ¶0033 in where the “voiceprint” or “Voice ID” includes the user’s profile information and its “biometric data”.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub No. 20200342083 A1) in view of Martinez (U.S. Pub No. 20100125604 A1) in further view of Pratt (U.S. Pub No. 20160329055 A1).
Regarding claims 3, 10 and 17: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Goldstein further teaches:
receiving one or more rules from the first user indicating at least one of a when and a where to share the contact information instead of the proxy identifier with the at least one user of the one or more users; and (“For instance, in the continuing example, the user at the event upon capturing an unidentified talker's voice in proximity is visually presented with the talker's identify (if a match was found), for instance, their name, profession, and other information, for example, public or permitted data such as address, common interests, and the established connection (e.g., friends on facebook, etc.).” ¶0054; Fig 1 (103); Fig 3 (304 and 305)) Examiner note: Under BRI, the preference of showing contact information as “public” domain or giving a proxy identifier as private access is being interpreted as the level of access a second user have with respect with a second user, as it could either be “public [and/] or permitted data”, as stated above. Also refer to ¶0051 to learn more about data parameters that scale down or narrow searches regarding to the most familiar or probable user acquaintances. 

Neither Goldstein or Martinez explicitly teach the following limitation(s), however, Pratt which is directed to mobile devices, methods, and computer program products for enhancing social interactions with relevant social networking information (See ¶0002-4), teaches:
wherein transmitting the at least one of the proxy identifier and the contact information corresponding to the first user to at least one of the one or more users is based on the one or more rules. (“The privacy settings, in some embodiments, mirror those established by or for the second user 120 in an account of a social networking platform that is associated with the second user 120. For example, certain individuals may have no access, limited access, or full access to all or portions of the second user's 120 social networking account, and similar access permissions may apply to the first user 104 or other user requesting an identifier from the second MD 124 based upon the individuals access permissions of the second user's 120 social networking account.” ¶0062; “Keywords include words that are considered by the mobile device as being potentially salient to the first user 104 based upon one or more factors such as preferences of the first user 104, preferences of the second user 120, features of a social networking profile of the first user 104, features of a social networking profile of the second user 120, social networking privacy settings of the second user 120, current events, or other topical information for a particular context.” ¶0065; Fig 3 (302-308)) Examiner note: Under BRI, the use of rules to differentiate the transmission of the proxy identifier and the contact information has been interpreted as the “privacy settings” that a user can configure, depending on conditions such as their location or the event they are attending to, as stated above. Also, this privacy settings are based in keywords said in real-time and previous preferences set by the user to permit and grant access to the second users they are engaging with (also refer to ¶0063-64).  Thus, if the user previously grants full access, second users will see all his/her contact info, while is limited access will not. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Goldstein as modified by Martinez, with the ability of using one or more rules to differentiate the transmission of the proxy identifier and the contact information, as taught by Pratt because it would be necessary to provide privacy data to the users that were involved in the conversation and the type of information exchanged and permitted by each of the users which would be reflected in those rules of transmission. Also, Pratt recognizes “Some in-person social encounters, such as meetings, parties, chance encounters, and other events in which individuals come together for one reason or another, can lead to opportunities of uncomfortable moments in which an individual engaged in a conversation or intending to engage in a conversation could benefit from information about the person with whom they are conversing or intending to converse to facilitate further conversation or initiate new conversation.” (Pratt; ¶0004).

Regarding claims 4, 11 and 18: 
The combination of Goldstein and Martinez, as shown in the rejection above, discloses the limitations of claims 3, 10 and 17.
Neither Goldstein or Martinez explicitly teach the following limitation(s), however, Pratt teaches:
wherein the contact information is labelled based on purpose, and wherein the one or more rules further indicate the purpose to share the contact information instead of the proxy identifier. (“The privacy settings, in some embodiments, mirror those established by or for the second user 120 in an account of a social networking platform that is associated with the second user 120. For example, certain individuals may have no access, limited access, or full access to all or portions of the second user's 120 social networking account, and similar access permissions may apply to the first user 104 or other user requesting an identifier from the second MD 124 based upon the individuals access permissions of the second user's 120 social networking account.” ¶0062; “Keywords include words that are considered by the mobile device as being potentially salient to the first user 104 based upon one or more factors such as preferences of the first user 104, preferences of the second user 120, features of a social networking profile of the first user 104, features of a social networking profile of the second user 120, social networking privacy settings of the second user 120, current events, or other topical information for a particular context.” ¶0065; Fig 3 (302-308)) Examiner note: Under BRI, the use of rules to differentiate the transmission of the proxy identifier and the contact information has been interpreted as the “privacy settings” that a user can configure, depending on conditions such as their location or the event they are attending to, as stated above. Also, this privacy settings are based in keywords said in real-time and previous preferences set by the user to permit and grant access to the second users they are engaging with (also refer to ¶0063-64).  Thus, if the user previously grants full access, second users will see all his/her contact info, while is limited access will not.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Goldstein as modified by Martinez, with the ability of labelling contact information based on one or more rules to differentiate the transmission of the contact information instead of the proxy identifier, as taught by Pratt because that way when the user request a specific piece information such as only another user’s address, it is already categorized by the system to easily retrieve and transmit the information to the requesting user through an identifier. Also, Pratt recognizes “Some in-person social encounters, such as meetings, parties, chance encounters, and other events in which individuals come together for one reason or another, can lead to opportunities of uncomfortable moments in which an individual engaged in a conversation or intending to engage in a conversation could benefit from information about the person with whom they are conversing or intending to converse to facilitate further conversation or initiate new conversation.” (Pratt; ¶0004).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEONG (U.S. Pub No. 20190378518 A1) is pertinent because it is “a method for providing a personalized voice recognition service using an artificial intelligence automatic speaker identification method and a service providing server used therein. The present disclosure is implemented through processes of, by a service providing server, receiving a service provision request message including a voice of a speaker from a user terminal, analyzing the voice included in the service provision request message to identify the speaker of the voice, generating a control command needed to provide a customized service for the speaker based on speaker identification information, and transmitting the generated control command to an external electronic device.”
LIN (U.S. Pub No. 20200065423 A1) is pertinent because it “relates to managing contact information, and more specifically, to systems and methods for identifying a registered phone number associated with content to retrieve contact information using the associated content.”
Dowlatkhah (U.S. Pub No. 20130160097 A1) is pertinent because it is about “A mechanism is provided for providing temporary generated codes by a server. Responsive to triplet authentication of a device to service provider network, a server receives an initial code from the device to request a temporary generated code. The server verifies the triplet authentication of device. The server determines whether there is a user account match to the initial code. The server determines a corresponding application server based on the initial code and the user account match.”
Vishwanath (U.S. Pub No. 9876888 B2) is pertinent because it is about “mobile devices associated with the social interaction may exchange contact information associated with the respective users. In this way, users may initiate an exchange of names or other contact information between the mobile devices based on a movement or other social interaction.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687